Title: Samuel J. Harrison to Thomas Jefferson, 27 April 1812
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
                  sir 
                   
                     Lynchbg 
                     April 27–1812
          
		  
		  
		  
		  
		  
		  
		  your Letter of the 2 Inst was recd in due course, & this answer defered So as to meet you at poplar Forest.
			 
		  your Reasoning has produced no change in my opinion, as to your Right to call for the last payment of the Land—nor can I forbeare Remarking that your Letter Seems not to have been written in that
			 Temper of which you are so charracteristick. I assir’d you that Scott had Sued both you & myself for a part of the Land, which I think aught to have left no Doubt upon your mind of the fact, although the Spa. might not have been Executed upon you. Scott Setts forth in his Bill that his, is the oldest Entry (Say april 1789) and therefore is Intitled to the Land, notwithstanding yours is the oldest patent: that he was Confin’d to his Bed
			 when you ousted him, or you would not have got possession &c &c.
          
		  
		  Scotts Claim may be, & probably is unfounded; 
		  But having as great Dislike to Law Suits & trouble, as yourself, when Instructing Cap martin to make the Sale, I
			 wished the Title cleared
			 before 
                  making the last payment. Your ability to pay, you must be Satisfied, I never for a moment Doubted, but in the Event of your Death before the Termination of the Suit, I should of
			 Course be put to great Trouble. I think Strange of your Suggestion that my withholding this payment can’t be justified by Law Nor Equity; when the universal Custom is against you; & courts of
			 Chancery allways grant Relief; and notwithstanding payment is freequeently demanded in Such Cases, yet I had not expected it from you. your proposals as to Security are Equally good—But I can’t believe that the Chancellor would Pretend to Decide in the Summary way you have Suggested—as he would thereby, be prejudging Scott, who is before him on the Same Subject; and Certainly aught to be first heard. I certainly Should have felt justified in withholding the 2nd payment, had the Suit been brought before it was made, as the Land Claim’d by Scott is worth more than the money in my hands Besides the injury it would do the Balance of the Tract.
          But as I have only withheld this payment to Save me from Trouble & expence, and you have Voluntarily propos’d to put me on Such grounds as to Save me therefrom, in the Event of Scotts prevailing—I
			 here propose that you Shall place in the hands of Trustees, Such part of the Forest Tract, as Shall be Sufficient to make me whole, with Instruction that they promise to Sell the Same for Ready money, for my benefit, So Soon as they Shall be notified, of a Desicion in Scotts favor. It will be proper Still to guard against the Trouble of Valuing the Land, & the Damage, the Balance of the Tract would Sustain by Loping it off—that you Insert in the Trust Deed,
			 Such Specific Sum as it would be right to pay me: which we no Doubt Can agree on—This being done I will Draw upon Richmond for the amount of My Bond forthwith.
          I am Sir Respectfully Yr mo ob.
                  S J Harrison
        